Citation Nr: 1400602	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1965 to August 1968 and December 1970 to February 1975.  The Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied the claims for a skin disorder and loss of teeth.  The Board has reviewed the Veteran's physical file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files to ensure a complete review of the evidence in this case.

In August 2013, the Veteran presented testimony relevant to the appeal at a videoconference Board hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for a dental disability for the purpose of obtaining VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that additional evidentiary development is needed with respect to the claims in the instant appeal.  Specifically, a remand is required to obtain VA examinations.

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, to obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Skin Condition

The Veteran contends that his skin disorder is due to exposure to Agent Orange during his service in Vietnam.  Service treatment records indicate the Veteran was treated for a rash in October 1972.  VA treatment records show the Veteran was diagnosed with contact dermatitis in August 1989 and that he had "occasional breakouts," the last one recorded in August 2011.  At the Board hearing, the Veteran testified that one of his doctors stated his skin condition "could be and could not be" related to his active service.  See August 2013 Board hearing transcript, page 11.  Considering the foregoing, the Board finds a remand is warranted to obtain a VA skin examination for the Veteran.  The Veteran also indicated the he had received treatment from a doctor in St. Louis, indicating that the name was either Deily, Daily or Deadly.  He also indicated that he had received treatment from Dr. Noyes.  The Veteran should be requested to fully identify those records and, if sufficiently identified, an attempt to obtain those records should be made.

Loss of Teeth

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900 - 9916 (2013).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).

The Veteran requests service connection for loss of teeth due to exposure to herbicides.  The Veteran's STRs in the file document dental treatment, including missing and extracted teeth but fail to document any trauma due to an injury or wound. The Veteran has not identified any specific dental injury or disease during service, other than his exposure to herbicides.  The Veteran testified at the Board hearing that a private dentist told him that his loss of teeth was "related to what [he] had in Vietnam".  Private dental records from this dentist office were destroyed after 10 years, and therefore, are unavailable.  See August 2013 Board hearing transcript, page 7.  The Board finds that a remand is warranted to obtain a dental examination for the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment records dating from June 2013 forward for the Veteran and associate them with the record.

2.  Contact the Veteran and request he provide information concerning any private treatment pertinent to the claims that he has received, including treatment from Dr. Noyes and a doctor named either Deily, Daily or Deadly in St. Louis which he indicated provided treatment for the skin condition.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all pertinent treatment records referred to by the Veteran.  Associate any treatment records received with the claims file.  If any private treatment records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies he has in his possession.

3. Thereafter, schedule the Veteran for a VA skin examination to determine if the Veteran's skin condition is etiologically related to service.  The claims folder, along with a copy of this Remand, must be made available to the examiner for review.  Then, the VA examiner should provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not (at least a 50 probability) that the Veteran's skin disorder incurred in or is otherwise related to service, to include herbicide exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.  The VA examiner should specifically address the Veteran's lay statements.

4. After actions (1) and (2) have been accomplished, schedule the Veteran for a VA dental examination.  The claims folder, along with a copy of this Remand, must be made available to the examiner for review.  Accordingly the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's loss of teeth resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease in service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.

5. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If any benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


